DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 24 November 2020 has been entered.  The previous interpretation under 35 U.S.C. 112(f) of “shut-off element” is hereby withdrawn due to amendment (however, please note that “a coupling element” in claim 1 is now being interpreted under 35 U.S.C. 112(f)).  New claims 19-20 have been added, and claims 1-20 are pending in the application, with claims 2, 4-7, 10-13, and 16-18 being withdrawn from further consideration as being drawn to a nonelected species.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitations “the coupling element engaging the shut-off flap in the at-rest position to maintain a positioning of the shut-off flap,…the shut-off flap remaining in the intermediate positions by the pretensioning of the coupling element by the spring until the slat carrier is actuated again” in claim 1 are being treated as new matter.  The disclosure does not appear to support these limitations in their entirety.  Based upon the specification and drawings, it seems that the lever arm being in engagement with the push-push control cam of the gear wheel is what would maintain the positioning of the shut-off flap.  It is unclear how the shut-off flap would be claim 1 fails to comply with the written description requirement.
	For purposes of examination, these limitations will be interpreted to mean: when the coupling element is in the at-rest position, a positioning of the shut-off flap is maintained,…the shut-off flap remaining in the intermediate positions until the slat carrier is actuated again.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitations “a spring pretensions the control lever into engagement with the gear wheel to maintain a positioning of the shut-off flap in an at-rest position,…the shut-off flap remaining in the intermediate positions by the pretensioning of the control lever by the spring until the slat carrier is actuated again” in claim 19 are being treated as new matter.  The disclosure does not appear to support these limitations in their entirety.  Based upon the specification and drawings, it seems that the lever arm being in engagement with the push-push control cam of the gear wheel is what would maintain the positioning of the shut-off flap.  It is unclear how the shut-off flap would be able to rotate back into its open position if it was maintained in the at-rest position by the control lever being engaged with the gear wheel.  Thus, claim 19 fails to comply with the written description requirement.
	For purposes of examination, these limitations will be interpreted to mean: a spring pretensions the control lever into engagement with the gear wheel, and a positioning of the shut-
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitation “a free end of the control lever is configured to engage a tooth of the gear wheel in the at-rest position” in claim 20 is being interpreted as new matter.  While the specification does say “the opposite free end of the control lever 26 is engaged with a gear wheel 30…a spring 32 pretensions the control lever 26 into the toothing of the gear wheel 30” (see ¶0049), it does not seem to specify that this engagement necessarily occurs in the at-rest position.  Thus, claim 20 fails to comply with the written description requirement.
	For purposes of examination, this limitation will be interpreted to mean: a free end of the control lever is configured to engage a tooth of the gear wheel.
Claims 3, 8-9, 14-15, and 20 are also rejected under 35 U.S.C. 112(a) due to their dependency on claims 1 or 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “engagement of the slat carrier causes the free end of the control lever to rotate the gear wheel and the shut-off flap until the free end of the control lever latches into an adjacent tooth of the gear wheel” in lines 2-4 of claim 20 is unclear, which renders the claim indefinite.  It seems that if the slat carrier is being pushed/engaged such that the control lever rotates the gear wheel, then the control lever will not be able to latch into an adjacent tooth of the gear wheel until it pulls back.  If the control lever is engaged with one tooth to push and rotate the gear wheel, then it does not appear it could simultaneously fall into the next tooth as the rotation is stopped.  Rather, it seems that the control lever would move forward, rotating the gear wheel, until the lever arm 33 is held in a next position of the push-push control cam, and then, as the control lever pulls back toward its initial position, it would fall into the next tooth.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For purposes of examination, this limitation will be interpreted to mean: engagement of the slat carrier causes the free end of the control lever to rotate the gear wheel and the shut-off flap, and the free end of the control lever latches into an adjacent tooth of the gear wheel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Belzons et al. (US 10,131,210), in view of Browne et al. (US 2008/0178526).
	Regarding claim 1, Belzons et al. discloses an air outlet (col. 10, lines 46-49; Figs. 1a-2d, element 10) for a vehicle (col. 10, lines 46-49), comprising:

	a slat carrier (col. 13, lines 51-55; Figs. 1a-2d, element 20), mounted movably (cols. 11-12, lines 65-5; col. 13, lines 51-55; Figs. 1a, 1c, and 2c-2d) in the housing (Figs. 1a-1d, element 11); and
	a shut-off flap (cols. 11-12, lines 65-5; Figs. 1a-2d, element 40) movable between a closed position (col. 23, lines 6-11 and 20-27; Fig. 2c), in which the shut-off flap (Figs. 1a-2d, element 40) blocks (col. 23, lines 6-11 and 20-27; Fig. 2c) the flow connection (Fig. 1c, element 18), and an open position (col. 23, lines 6-11 and 20-27; Fig. 2d), in which the shut-off flap (Figs. 1a-2d, element 40) frees (col. 23, lines 6-11 and 20-27; Fig. 2d) the flow connection (Fig. 1c, element 18),
	wherein a coupling element (cols. 25-26, lines 66-9; Figs. 1a-1b, element 38) couples (col. 16, lines 7-18; col. 23, lines 28-33; Figs. 1a-1b) the slat carrier (Figs. 1a-2d, element 20) to the shut-off flap (Figs. 1a-2d, element 40) such that, by actuation of the slat carrier (Figs. 1a-2d, element 20), the shut-off flap (Figs. 1a-2d, element 40) is adjustable (col. 16, lines 7-18; col. 23, lines 28-33; Figs. 2c-2d) between the closed position (Fig. 2c) and the open position (Fig. 2d),…
	…the coupling element (Figs. 1a-1b, element 38) engaging the shut-off flap (Figs. 1a-2d, element 40) in the at-rest position to maintain a positioning of the shut-off flap (Figs. 1a-2d, element 40) (see interpretation from section 7 of this Office Action; col. 26, lines 1-9; col. 23, lines 6-19; Figs. 1a-1b and 2c-2d), and

	Belzons et al. does not explicitly disclose wherein a spring pretensions the coupling element into an at-rest position.
	However, Browne et al. teaches louver systems for controlling fluid flow, such as airflow, which can be adjusted through changes in active materials contained within or comprising an actuator mechanism (¶0002), wherein a spring pretensions a coupling element (¶0035, lines 21-23; Figs. 7-8, element 100), which couples an actuator (¶0035, lines 24-29 and 31-35; Figs. 7-8, element 110) to louvers (¶0035, lines 31-39; Figs. 7-8, element 80), into an at-rest position (¶0035, lines 17-39).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air outlet disclosed by Belzons et al. by including a spring pretensions a coupling element, which couples an actuator to louvers, into an at-rest position, as taught by Browne et al. One of ordinary skill in the art would have been motivated to make this modification in order to try utilizing an alternate mechanism to convert the translational motion of the slat carrier to the rotational motion of the shut-off flap.  It should be noted that “the substitution of one known element for another yields predictable results to one 
	Regarding claim 3, the combination of Belzons et al. and Browne et al. discloses the air outlet according to claim 1.  Belzons et al., in view of Browne et al., after the modifications, further discloses wherein the shut-off flap (Belzons et al.: Figs. 1a-2d, element 40) is adjustable incrementally (Browne et al.: ¶0035, lines 35-39) into the intermediate positions (Belzons et al.: col. 23, lines 11-19; Browne et al.: ¶0035, lines 35-39) between the closed position (Belzons et al.: Fig. 2c) and the open position (Belzons et al.: Fig. 2d).
	Regarding claim 9, the combination of Belzons et al. and Browne et al. discloses the air outlet according to claim 1.  Belzons et al. further discloses wherein the shut-off flap (Figs. 1a-2d, element 40) is adjustable (col. 23, lines 6-11 and 20-27) from the closed position into the open position by the slat carrier being moved in a first direction and/or from the open position (Fig. 2d) into the closed position (Fig. 2c) by the slat carrier (Figs. 1a-2d, element 20) being moved (col. 23, lines 28-33; col. 28, lines 25-29) in a second, opposite direction (from position in Fig. 2d toward position in Fig. 2c).
	Regarding claim 14, the combination of Belzons et al. and Browne et al. discloses the air outlet according to claim 1.  Belzons et al., in view of Browne et al., after the modifications, further discloses wherein the coupling element (Belzons et al.: Figs. 1a-1b, element 38; Browne et al.: Figs. 7-8, element 100) includes a control lever (Browne et al.: i.e., pawl; ¶0035, lines 17-19; Figs. 7-8, element 100), and wherein the slat carrier (Belzons et al.: Figs. 1a-2d, element 20) 
	Regarding claim 15, the combination of Belzons et al. and Browne et al. discloses the air outlet according to claim 14.  Belzons et al., in view of Browne et al., after the modifications, further discloses wherein the control lever (Browne et al.: Figs. 7-8, element 100) is mounted in a pivotable manner (Browne et al.: ¶0035, lines 24-29 and 31-39: Figs. 7-8) on (Belzons et al.: cols. 25-26, lines 66-9; col. 26, lines 31-38; Figs. 1a-1b and 2a-2b) the slat carrier (Belzons et al.: Figs. 1a-2d, element 20) by way of a first end (Belzons et al.: col. 26, lines 1-9; Figs. 1a-1b and 2a-2b) of the control lever (Browne et al.: Figs. 7-8, element 100) and is mounted in a pivotable manner (Browne et al.: ¶0035, lines 24-29 and 31-39: Figs. 7-8) on (Belzons et al.: col. 27, lines 15-29; Figs. 2c-2d) a first gear wheel (Belzons et al.: col. 27, lines 15-29; Figs. 1d and 2c, element 97b) by way of a second end (Belzons et al.: col. 26, lines 1-9; Figs. 2c-2d).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Belzons et al., in view of Browne et al., as applied to claim 1 above, further in view of Sun (US 5,752,877).
	Regarding claim 8, the combination of Belzons et al. and Browne et al. discloses the air outlet according to claim 1.  Belzons et al. and Browne et al. do not explicitly disclose wherein the coupling element that couples the slat carrier and the shut-off flap is part of a push-push mechanism which is activatable by the slat carrier being pushed over from a particular use position in an actuating direction, wherein the shut-off flap changes position as a result of activation of the push-push mechanism.
	However, Sun teaches air outlet nozzles used in vehicles for heating and cooling a passenger compartment (col. 1, lines 6-9), wherein a push-push mechanism is activatable to 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air outlet disclosed by Belzons et al. and Browne et al. by including a push-push mechanism is activatable to adjust air flow by being pushed over from a particular use position in an actuating direction, as taught by Sun. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means of returning the air flow adjuster to the open position once it is moved all the way into the closed position (Sun: col. 3, lines 59-64; col. 4, lines 22-28).
	Thus, Belzons et al., in view of Browne et al. and Sun, after the modifications, further discloses wherein the coupling element (Belzons et al.: Figs. 1a-1b, element 38; Browne et al.: Figs. 7-8, element 100) that couples (Belzons et al.: col. 26, lines 1-9; Figs. 1a-1b; Browne et al.: ¶0035, lines 24-29 and 31-39; Figs. 7-8) the slat carrier (Belzons et al.: Figs. 1a-2d, element 20) and the shut-off flap (Belzons et al.: Figs. 1a-2d, element 40) is part of a push-push mechanism (Sun: cols. 3-4, lines 59-17; col. 4, lines 22-38) which is activatable by the slat carrier (Belzons et al.: Figs. 1a-2d, element 20) being pushed over (Belzons et al.: col. 23, lines 28-33) from a particular use position in an actuating direction (Sun: cols. 3-4, lines 59-17; col. 4, lines 22-38), wherein the shut-off flap (Belzons et al.: Figs. 1a-2d, element 40) changes position (Belzons et al.: col. 23, lines 28-33) as a result of activation of the push-push mechanism (Sun: cols. 3-4, lines 59-17; col. 4, lines 22-38).	
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belzons et al. (US 10,131,210), in view of Browne et al. (US 2008/0178526).
Regarding claim 19, Belzons et al. discloses an air outlet (col. 10, lines 46-49; Figs. 1a-2d, element 10) for a vehicle (col. 10, lines 46-49), comprising:
	a housing (col. 11, lines 10-12; Figs. 1a-1d, element 11) with an air inlet opening (col. 11, lines 39-43; Figs. 1a and 2c, element 12), an air outlet opening (col. 11, lines 39-43; Figs. 1a and 2c, element 14), and a flow connection (col. 11, lines 39-43; Fig. 1c, element 18) between the air inlet opening (Figs. 1a and 2c, element 12) and the air outlet opening (Figs. 1a and 2c, element 14);
	a slat carrier (col. 13, lines 51-55; Figs. 1a-2d, element 20) movably mounted (cols. 11-12, lines 65-5; col. 13, lines 51-55; Figs. 1a, 1c, and 2c-2d) in the housing (Figs. 1a-1d, element 11); and
	a shut-off flap (cols. 11-12, lines 65-5; Figs. 1a-2d, element 40) movable between a closed position (col. 23, lines 6-11 and 20-27; Fig. 2c), in which the shut-off flap (Figs. 1a-2d, element 40) blocks (col. 23, lines 6-11 and 20-27; Fig. 2c) the flow connection (Fig. 1c, element 18), and an open position (col. 23, lines 6-11 and 20-27; Fig. 2d), in which the shut-off flap (Figs. 1a-2d, element 40) frees (col. 23, lines 6-11 and 20-27; Fig. 2d) the flow connection (Fig. 1c, element 18),
	wherein the slat carrier (Figs. 1a-2d, element 20) is mounted movably (cols. 11-12, lines 65-5; col. 13, lines 51-55; Figs. 1a, 1c, and 2c-2d) in the housing (Figs. 1a-1d, element 11) and is coupled to (col. 16, lines 7-18; col. 23, lines 28-33; Figs. 1a-1b) a control lever (cols. 25-26, lines 66-9; Figs. 1a-1b, element 38),
	wherein the slat carrier (Figs. 1a-2d, element 20) is coupled to (col. 16, lines 7-18; col. 23, lines 28-33; Figs. 1a-1b) the shut-off flap (Figs. 1a-2d, element 40) by way of a gear wheel (col. 27, lines 15-29; Figs. 1d and 2c, element 97b) that is coupled to (col. 27, lines 15-29; Figs. 
	wherein the shut-off flap (Figs. 1a-2d, element 40) is adjustable into intermediate positions (col. 23, lines 11-19) between the closed position (Fig. 2c) and the open position (Fig. 2d) by actuation of (col. 23, lines 28-33; Figs. 2c-2d) the slat carrier (Figs. 1a-2d, element 20), the shut-off flap (Figs. 1a-2d, element 40) remaining in the intermediate positions (col. 23, lines 11-19)…until the slat carrier (Figs. 1a-2d, element 20) is actuated again (col. 23, lines 11-19; col. 28, lines 25-29) (see interpretation in section 8 of this Office Action).
	Belzons et al. does not explicitly disclose wherein a spring pretensions the control lever into engagement with the gear wheel to maintain a positioning of the shut-off flap in an at-rest position (see interpretation in section 8 of this Office Action).
	However, Browne et al. teaches louver systems for controlling fluid flow, such as airflow, which can be adjusted through changes in active materials contained within or comprising an actuator mechanism (¶0002), wherein a spring pretensions a control lever (i.e., pawl; ¶0035, lines 21-23; Figs. 7-8, element 100), which couples an actuator (¶0035, lines 24-29 and 31-35; Figs. 7-8, element 110) to louvers (¶0035, lines 31-39; Figs. 7-8, element 80), into engagement with a ratchet wheel (¶0035, lines 21-23; Figs. 7-8, element 104), and a positioning of the louvers (Figs. 7-8, element 80) is maintained in an at-rest position (¶0035, lines 17-39; this is how the incremental ratcheting system would work).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air outlet disclosed by Belzons et al. by 
	Regarding claim 20, the combination of Belzons et al. and Browne et al. discloses the air outlet according to claim 19.  Belzons et al., in view of Browne et al., after the modifications, further discloses wherein a free end (Belzons et al.: i.e., second end; col. 26, lines 1-9; Figs. 1a-1b and 2a-2d) of the control lever (Belzons et al.: Figs. 1a-1b, element 38; Browne et al.: Figs. 7-8, element 100) is configured to engage (Belzons et al.: cols. 25-26, lines 66-9; col. 27, lines 15-29; Figs. 2c-2d) a tooth of the gear wheel (Belzons et al.: Figs. 1d and 2c, element 97b) in the at-rest position (see interpretation in section 9 of this Office Action), and wherein engagement of the slat carrier (Belzons et al.: Figs. 1a-2d, element 20) causes the free end (Belzons et al.: i.e., second end; col. 26, lines 1-9; Figs. 1a-1b and 2a-2d) of the control lever (Belzons et al.: Figs. 1a-1b, element 38; Browne et al.: Figs. 7-8, element 100) to rotate (Belzons et al.: cols. 25-26, lines 66-9; col. 27, lines 15-29; Figs. 2c-2d) the gear wheel (Belzons et al.: Figs. 1d and 2c, element 97b) and the shut-off flap (Belzons et al.: Figs. 1a-2d, element 40) until (see .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.O./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762